—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Roncallo, J.), dated September 27, 1993, which granted the defendants’ motion pursuant to CPLR 510 (1) to change the venue of the action from New York County to Nassau County.
Ordered that the order is reversed, on the law, with costs, and the defendants’ motion is denied.
In their applications for authority to conduct business filed with the State of New York, the defendants, foreign corporations, set forth New York County as the location of their offices within the State. Accordingly, the defendants were residents of New York County for purposes of venue, and New York County was a proper county in which to commence the action (see, CPLR 503 [c]; Cooper v Otis El. Co., 178 AD2d 575; Kochany v Chrysler Corp., 67 AD2d 637). Thus, the court should have denied the defendants’ motion pursuant to CPLR 510 (1).
Our decision does not preclude the defendants from seeking a change of venue pursuant to CPLR 510 (3), provided however, that the Supreme Court decides that such a motion was made within a reasonable time after the commencement of the action (see, CPLR 511 [a]). Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.